DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 April 2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-9, and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,261,360 (“Perez”) as evidenced (without modification) in view of U.S. Patent No. 3,835,842 (“Iglesias”).
Regarding Claim 1, Perez discloses a bladder irrigation system (Abstract) comprising:
A catheter (i.e. the “Iglesias-type” “resectoscope”, not shown -  a type of rigid catheter – see Iglesias) having an elongate tubular body (2, Iglesias) positionable within the bladder of a patient, and having formed therein an inflow lumen (12, 8 – Iglesias) for supplying an irrigant to the patient’s bladder, and an outflow lumen (114, 54 – Iglesias) for draining an effluent from the patient’s bladder;
A sensor (70) structured to sense an irrigation status of the effluent drained from the patient’s bladder indicative of blood (Col. 2, Ln. 40-59);
A flow discrepancy mechanism (see Fig. 2  including the flow rate sensors 9 and pressure transducers 11) having an inflow sensor (i.e. the inflow pump shaft speed sensor – see Fig. 2) structured to sense a property of irrigant (i.e. the inflow rate – see Fig. 1, at 37 – see Col. 4, Ln. 29-63) and an outflow sensor (i.e. the outflow pump shaft speed sensor – see Fig. 2) structured to sense a property of irrigant in the outflow lumen (i.e. the outflow rate – see Fig. 2, at 37 – see Col. 4, Ln. 29-63);
A flow varying mechanism (see 72 – i.e. the variable speed pump) structured to vary a low of the irrigant to the patient’s bladder; and
A control device (2) structured to determine a flow discrepancy between a flow of the irrigant to the patient’s bladder and a flow of the effluent from the patient’s bladder (see “Distention”, Fig. 1, at 38 – Col. 4, Ln. 29-63 – RE: “distention is computed by microprocessor 2 by subtracting the total volume pumped in by inlet pump 72 from the total volume pumped out by outlet pump 16”) and output a flow varying control signal responsive to the irrigation status and the flow discrepancy to vary a flow control state of the flow varying mechanism (see Abstract – RE: “in order to make corrections in the inflow and outflow rate of irrigating fluid from the patient thereby maintaining a constant distention of the bladder”; Col. 2, Ln. 40-59 – RE: “[o]nce the concentration of these substances in the diluent is computed, the flow rate for inlet pump 72 is increased to take into consideration these segregations or hemorrhages”).
Regarding Claim 2, Perez discloses the flow varying control signal varies the flow control state to increase the flow of the irrigant to the patient’s bladder (Abstract; Col. 2, Ln. 40-59).
Regarding Claim 3, Perez discloses the flow varying mechanism includes an electrical actuator (i.e. the motor interface 2 which varies the output of motor 6) having an energy state (i.e. the output of the pump varies responsive to input energy) that varies in response to the flow varying control signal (Col. 3, Ln. 19-37.
Regarding Claim 4, Perez discloses the irrigation status includes an optical property indicative of blood (RE: “wavelength” and/or “refractive index” – Col. 2, Ln. 40-59).
Regarding Claim 7, Perez discloses an alarm (Abstract), wherein the alarm is structure to output and alarm notification responsive to at least one of the irrigation status or the flow discrepancy (RE: “[w]hen the blood concentration reaches a preset limit, an alarm is trigged by microprocessor 2 and a visual and/or audio indication is activated to call the user’s attention”; “[o]ther alarm indicators are provided…[t]he pump failure indicator 34 is activated… when one of the pump’s speed exceeds the speed of the other pump by more than a certain percentage…[t]he excessive pressure indicator 36 is activated when the pressure of the bladder reaches a pre-determined level that is considered dangerous… pre-set alarm limits are set inside the machine”).
Regarding Claim 8, Perez discloses the control device flow varying control signal limits the flow of the irrigant to the patient’s bladder if the control device detects a flow discrepancy indicative of an occlusion or a bladder rupture (i.e. an occlusion or bladder rupture will have profound effects upon the measured pressure and flow rate which will thereby “limit” the flow rate responsive to the determined discrepancy in accordance to the corrective actions prescribed by the algorithm).
Regarding Claim 9, Perez is configured such that the control device is structured to output a second flow varying control signal responsive only to the flow discrepancy and not responsive to the irrigation status (i.e. in the event that no urine or blood is detected in the urine the flow varying control signal will be responsive ONLY to the flow discrepancy and will not have any further adjustment factors responsive to the irrigation status).
Regarding Claim 21-22, Perez discloses an alarm control signal is produced in response to the flow varying control signal when the detected flow discrepancy falls outside an expected range and/or when the detected flow discrepancy exceeds a predetermined threshold (RE: when one of the pump's speed exceeds the speed of the other pump by more than a certain percentage, around 25% in the preferred embodiment… when the pressure of the bladder reaches a pre-determined level that is considered dangerous”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,261,360 (“Perez”) as evidenced (without modification) in view of U.S. Patent No. 3,835,842 (“Iglesias”) as applied above, and further in view of U.S. Publication No. 2018/0360365 (“Rai”).
Regarding Claims 5 and 6, Perez discloses the optical property includes a color property (RE: “wavelength”) indicative of blood in the drained effluent. However, Perez fails to explicitly disclose that the sensor used to exploit the “wavelength” property is explicitly a “chromatic sensor”. However, Rai discloses a related appliance for detecting the presence of blood in urine using optical properties such as color (Par. 88) wherein the sensor of Rai comprises a chromatic sensor structured to detect the color property including at least one of a color intensity or a color concentration (Par. 88). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the sensor of the invention of Perez to be a chromatic sensor of the type described by Rai which utilizes at least one of color intensity or concentration to determine the presence of blood in the urine, thereby only achieving the expected results of providing a well-understood and recognized specific “[o]ther methods for measuring the concentration of urine and blood” as directed by Perez.
Claim(s) 1-9 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,704,102 (“Guthery”) in view of  U.S. Publication No. 2013/0060211 (“Adams”), and U.S. Publication No. 2018/0360365 (“Rai”).
Regarding Claim 1, Guthery discloses bladder irrigation system (Fig. 1) comprising: 
A catheter (1) having an elongate tubular body (5) positionable within a bladder of a patient (8; see Fig., 5, 6), and having formed therein an inflow lumen (30) for supplying an irrigant (see 4) to the patient’s bladder, and an outflow lumen (10) for draining an effluent from the patient’s bladder (see 3);
A flow varying mechanism (see valve(s) 35 – Fig. 2) structured to vary a flow of the irrigant to the patient’s bladder (e.g. “[t]he irrigation valve assembly 35 includes a valve 39 having an open position and a closed position. When the valve 39 is in the closed position thereof, the irrigation lumen 30 is effectively blocked to prevent the introduction of irrigant fluid into the bladder. When the valve 39 is in the open position therein, the irrigation lumen is open to allow the flow of irrigant into the bladder 8).
Guthery discloses the invention substantially as claimed except that the system includes sensor(s), a flow discrepancy mechanism, and a control device to collectively permit control of the flow varying mechanism. Rather Gurthery appears to only explicitly contemplate manual operation of the device and fails to disclose the use of any sensor input/feedback – but it has been held that automating a previous manual activity is a customary and desirable process, see In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).
For example, Rai discloses a related bladder irrigation system (100, 200, 300, 400, 500) comprising a catheter (100) configured to introduce (via 102, 114) an irrigant into the bladder as well as permit removal/drainage of an effluent (via 104, 114) from the bladder. Rai discloses a flow varying mechanism (i.e. an flow regulation valve – see Par. 66, see e.g. the “occlusion unit” 400 and/or a controllable/adjustable pump – Par. 67) which is controlled via an actuator (i.e. piston/cam 402) which is provided with automated control from a control device (servo motor 406 and gearing 404 in responsive communication to the controller 504) responsive to sensor(s) (e.g. pressure sensors 300 and flow rate sensors 502) providing feedback (see Par. 47-60 and 66-69) – the sensors including an inflow sensor (502) to sense a property of irrigant in the inflow lumen (i.e. the “flow of irrigant 516 to the catheter 100 (and by extension, into a patient)”) – the feedback being useful for determining a flow discrepancy, particularly those which result in pressure changes of the bladder such as occlusions (Par. 47, 54, 57, 59 – i.e. an obstruction in the outflow lumen will present with an increase in pressure responsive to additional irrigant flow with unmatched effluent flow, while an obstruction in the irrigant lumen will present with a decrease in pressure responsive to additional effluent flow with unmatched irrigant flow, whereby such pressure changes – indicative of flow discrepancies – can be increased, reduced, or shut-off depending upon the necessary corrective action – Par. 35, 84).
Relatedly, Adams discloses that it is known in bladder irrigation systems (Fig. 1) to adjust irrigant flow (Par. 4, 12) and utilize a controller (1) to monitor/sense the input flow rate of irrigant to the patient’s bladder and an output flow rate of effluent from the patient’s bladder via sensing arrangements (Par. 12, 22) in order to determine a flow discrepancy by the controller and output a flow varying control signal responsive to the flow discrepancy to vary a flow control state of a flow varying mechanism (Par. 12, 22, 42 – RE: “[t]he output flow rate can also be monitored by a similar device to alert personnel that inflow of solution is exceeding outflow of solution”, “circuitry for calculating the flow rate of irrigation solution”, and “controls to automatically stop the gravity infusion in the event of an obstructed system by mechanically interrupting the flow or by lowering the infusion bad to lower the hydrostatic pressure head. It may also have the potential to send signals to have the Foley catheter automatically irrigated in the event of an occlusion”).
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the device of Guthery to include a control device configured to communicate with proper inflow and outflow sensor structures (see Adams) to determine a flow discrepancy between a flow of the irrigant to the patient’s bladder and a flow of the effluent from the patient’s bladder (see Adams, Rai) and output a flow varying control signal responsive flow discrepancy to vary a flow control state of the flow varying mechanism (see Adams, Rai), whereby such automation will ensure that the irrigant is properly titrated to achieve the desired degree of bladder distention and the system is configured to monitor for clots or other obstructions in the catheter tubing while preventing overpressurization or collapse of the bladder dependent upon the flow discrepancy as measured by both flow rate and pressure along with issuing the proper warnings/alerts to clinicians as described in Adams and Rai).
Again, it is reiterated that automating a previous manual task is a basic motivation and generally recognized as desirable where such automation would eliminate the need for constant and direct human oversight, see In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). 
Guthery, as modified, discloses the invention substantially as claimed except that the system includes a sensor structured to sense an irrigation status of the effluent drained form the patient’s bladder indicative of blood. However, both Adams and Rai describe that indications of blood in the effluent during a bladder irrigation procedure is known to be useful in adjusting an irrigation flow rate. For example, Adams describes (Par. 4) that a clinician can monitor the color of the effluent and manually titrate the flow of irrigant based upon the color of the effluent being indicative of blood. Furthermore, Rai describes that a “color sensor” can be programmed to detect the color of effluent from the catheter and the color sensor can communicate with a controller in order to vary the flow of irrigant based upon an irrigation status of the effluent indicative of blood therein (Abstract; Par. 3, 36-46, 62, 67, 70, 88).
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the system of Guthery to further include a color sensor in communication with the controller in order to sense an irrigation status of the effluent drained from the patient’s bladder indicative of blood to thereby allow the controller to adjust the flow varying control mechanism responsive thereto, as disclosed by Rai, in order to ensure that the irrigant is titrated to the proper level to ensure that there is not an excess of blood in the urine (see Adams and Rai) along with issuing the proper alarms/alerts to clinicians in view of Rai.
Again, it is reiterated that automating a previous manual task is a basic motivation and generally recognized as desirable where such automation would eliminate the need for constant and direct human oversight, see In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). 
Regarding Claim 2, the system of Guthrey as modified, is configured to provide, from the controller, flow varying control signals which increase the flow of irrigant to the patient’s bladder (Par. 4, 12, 22 - Adams; Par. 35 - Rai).
Regarding Claim 3, the system of Guthery, as modified, includes an electrical actuator (see e.g. Rai, e.g. the servo control of the occlusive valve or electronic control of the pump – see Par. 67) having an energy state that varies in response to the flow varying control signal (e.g. the servo will be activated by the electrical character of the control signal to control the operation of the occlusive valve and/or the pump will be varied by the electrical character of the control signal to either increase or decrease the output of the pump).
Regarding Claim 4, the system of Guthery, as modified, monitors the irrigation status via an optical property indicative of blood (see Par. 4, Adams; Abstract; Par. 3, 36-46, 62, 67, 70, 88, Rai).
Regarding Claim 5-6, Guthery, as modified discloses the optical property includes a color property indicative of blood in the drained effluent, and the sensor further including a chromatic sensor structured to detect the color property (Abstract; Par. 3, 36-46, 62, 67, 70, 88, Rai) including at least one of a color intensity or a color concentration.
Regarding Claim 7, the system of Guthery, as modified provides for the control device to be structured to include an alarm which outputs an alarm notification responsive to the parameter indicative of the flow discrepancy (Par. 12, 22 – Adams; Par. 52, 77, Rai) or the irrigation status (Par. 49, 77 - Rai).
Regarding Claim 8, the system of Guthery, as modified provides for the control device flow varying control signal to limit the flow of irrigant to the bladder if the control device detects a flow discrepancy indicative of an occlusion or a bladder rupture (see Par. 12, 22 – Adams; Par. 52, 77, Rai – whereby an occlusion or bladder rupture will both be understood to have profound effects on monitored pressure and flow rate discrepancies as discussed in the prior art).
Regarding Claim 9, the system of Guthery, as modified, is structured such that in the event that the irrigation status indicator does not detect any operative need for a change in irrigant the control device will provide a second flow varying signal directive to the flow discrepancy (see Par. 12, Adams; see also Par. 47, 62, 66, 69, 70 - Rai). 
Specifically, Adams recites (independently of urine color based irrigant titration) that “[t]he output flow rate can also be monitored by a similar device to alert personnel that inflow of solution is exceeding outflow of solution” so that corrective action may be taken – whereby automating corrective action has been held to be an obvious improvement/modification (see Par. 42 – Adams) and as such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to automate the modified system of Guthery to detect an inflow/outflow discrepancy (including those responsive to an occlusion/obstruction in the flow system) to cause the controls for “mechanically interrupting the flow”.
Rai recites (independently of urine color based irrigant titration) that “[t]he flow rate data can also be used as feedback to actively titrate irrigant flow” (Par. 66) and “[a]ny one or more of the units can be communicatively coupled to the controller 504 and/or to another unit in a feedback loop to maintain, for example, a specified color of the urine or outflow 516 or specified flow rate” [emphasis added].
Regarding Claims 21 and 22, the system of Guthery, as modified, is configured to provide an alarm control signal is produced in response to the flow varying control signal when the detected flow discrepancy falls outside an expected range and/or exceeds a predetermined threshold (Par. 12, 29, Adams; Par. 52, 77, Rai).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        05/31/2022